Case 8:15-cv-02034-JVS-JCG Document 1127-2 Filed 05/03/21 Page 1 of 2 Page ID
                                 #:77083

                                                  FILED PUBLICLY
                                                  PURSUANT TO COURT
                                                  ORDER AT DOCKET NO.
                                                  1116




                      EXHIBIT 20




                       DECLARATION OF JOSHUA S. FURMAN             EXHIBIT 20
Case 8:15-cv-02034-JVS-JCG Document 1127-2 Filed 05/03/21 Page 2 of 2 Page ID
                                 #:77084


Message
From:           Andrew Baslow [/0=FIRST ORGANIZATION/OU=EXCHANGE ADMINISTRATIVE GROUP
                (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN=ABASLOW]
Sent:           5/3/2013 4:21:29 PM
To:             Scott Ferrell [sferrell@trialnewport.corn]
CC:             Dave Reid [dreid@trialnewport.com]; Victoria Knowles[vknowles@trialnewport.com]
Subject:        Re: Wiretap Questions


Most definitely. I'll report back ASAP.


On May 3, 2013, at 4:09 PM,"Scott Ferrell" <sfe.rrell@tr alnewport.corn> wrote:
Guys,

A few questions on the wiretap cases:

1. Per Carla's chart today, we have 32 cases in the "seasoning stage." Andrew, can you let me know at what rate we are "processing"
those cases?

2. It appears that the following defendants have not responded to our letters and draft complaints: Blu Science,                 and
               Victoria, will you draft class action complaints for filing in Ventura county for my review for all three of these?

3. Andrew, can you check to see which if any of the following companies have changed their automated greeting to include a disclosure
since hearing from us:



4.




These are great cases guys, and I love the teamwork we have on them. Keep up the great work.


                            e.de
 Scott                e4,1           6er
NEWPORT TRIAI. GROUP
E: sferrell@trialnewport.com
W www.trialnewport.corn
T: 949.706.6464




                                                            CONFIDENTIAL                                                           NTG041928



                                            DECLARATION OF JOSHUA S. FURMAN                                                    EXHIBIT 20
